UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7507


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMMY CHAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:95-cr-00033-CMC-1; 4:97-cv-03393-CMC)


Submitted:   February 18, 2010            Decided:   February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sammy Chavis, Appellant Pro Se.   Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Sammy       Chavis      seeks      to    appeal       the       district    court’s

order denying his Fed. R. Civ. P. 60(b)(6) motion.                                  The order is

not    appealable        unless      a     circuit     justice       or       judge    issues     a

certificate of appealability.                       28 U.S.C. § 2253(c)(1) (2006);

Reid    v.   Angelone,         369    F.3d      363,    369    (4th          Cir.    2004).      A

certificate        of      appealability             will     not        issue        absent     “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.      § 2253(c)(2)           (2006).        A   prisoner          satisfies        this

standard     by    demonstrating           that      reasonable      jurists          would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                                      Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.   2001).         We    have     independently          reviewed          the    record    and

conclude       that      Chavis      has    not      made     the    requisite          showing.

Accordingly,        we     deny      Chavis’s        motion    for       a    certificate        of

appealability,          deny   leave       to   proceed       in    forma       pauperis,       and

dismiss the appeal.

             To    the     extent        that     Chavis’s     notice          of    appeal     and

informal brief could be construed as a motion for authorization

to file a successive § 2255 motion, we deny such authorization.

See United States v. Winestock, 340 F.3d 200, 208 (4th Cir.

                                                2
2003).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3